Rose, J.
Appeal from an order of the Family Court of Franklin County (Main, Jr., J.), entered April 20, 2007, which, in a proceeding pursuant to Family Ct Act article 4, revoked respondent’s suspended sentence of incarceration.
Respondent appeals from an order revoking an October 2006 suspended sentence and committing him to jail for 150 days for his willful failure to pay child support. Inasmuch as the parties do not dispute that respondent has served his sentence and failed to appeal from the October 2006 order finding him in willful violation of child support, the instant appeal must be dismissed as moot (see Matter of St. Lawrence County Dept. of Social Servs. v Pratt, 24 AD3d 1050, 1050 [2005], Iv denied 6 NY3d 713 [2006]; Matter of Conroy v Elreedy-Conroy, 17 AD3d 721, 721-722 [2005]).
Cardona, P.J., Peters, Kavanagh and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.